PER CURIAM.
Thomas Scott appeals from an order of the trial court which denied his exceptions to the report of a general master and adopted the master’s recommendation which found him in contempt of the court for failure to pay support.
The only evidence before the master consisted of appellee’s affidavit of non-payment and appellant’s testimony. The record is completely devoid of any evidence to support the master’s finding, “that the respondent is gainfully employed or has other source of income or assets and is able to make payments required of him but has failed and refused to do so and is therefore in wilful contempt of court.” Appellant met his burden of proof and demonstrated his inability to pay. Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976); Yandell v. Yandell, 160 Fla. 164, 33 So.2d 869 (1948). Therefore, we hold that the master’s report is clearly erroneous, that the trial court erred when it denied appellant’s exceptions to the master’s report and affirmed the master’s recommendations to hold appellant in contempt.
*447Accordingly, the court’s order holding appellant in contempt is reversed.
REVERSED.
DOWNEY, DELL and BARKETT, JJ., concur.